                  Case 1:18-cr-00031-LAP Document 167
                                                  166 Filed 09/23/20
                                                            09/22/20 Page 1 of 1


     COUNSEL
                                        JOHN L. RUSSO                                       PARALEGAL
Milton Florez, Esq.                            Attorney at Law                           Maria Nunez, B.S.
Michael Horn, Esq.                              J.L. Russo, P.C.
                                     31 · 19 Newtown Avenue, Suite 500
                                           Astoria, New York 11102
                                             Tel: 718 · 777 · 1277
                                             Fax: 718 · 204 · 2310
                                       Email: JLRussoPC@Gmail.com



                                                            September 22, 2020

       Via ECF Only
       Honorable Loretta A. Preska
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, N.Y. 10007
               Re:    U.S. v. Hernandez et al.,
                      Case No.: 18-cr-031 (LAP)
       Your Honor:

               We write on behalf of Francisco Tibulcio Merino, a defendant in the above-referenced
       case, and respectfully request that the Court adjourn, until November 16th (or a date
       thereabout convenient for the Court) the appearance currently scheduled for September 24,
       2020.
               I have spoken with Assistant United States Attorney Michael Longyear and he consents
       to this request so that the Government can evaluate the Defendant’s request for an alternative
       disposition. I have spoken to Mr. Tibulcio’s Pre-Trial Officer and she also has no objection to
       the requested continuance. Should the Court agree to a continuance, we request that the Court
       exclude time pursuant to the Speedy Trial Act from 24, 2020 until the adjourn date.
               Your consideration of this request is respectfully requested and appreciated.

                                                            Yours truly,
  The conference is adjourned to Nov. 16                    John Russo
  at 2:00 p.m. Time is excluded under                       John L. Russo (JR6200)
  the Speedy Trial Act in the interests of                  Attorney for Francisco Tibulcio Merino
  justice until that date. SO ORDERED.

  Dated: Sept. 23, 2020


       ________________________
       LORETTA A. PRESKA, USDJ
